Citation Nr: 1214984	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), a major affective disorder, and a generalized anxiety disorder.

2.  Entitlement to service connection for arthritis, secondary to injury of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A copy of the transcript is of record. 

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board notes that his claim on appeal was characterized by the RO as only a claim for service connection for PTSD.  Although the RO separately denied a claim for a major affective disorder and generalized anxiety disorder in the November 2008 rating decision, the RO limited the Veteran's appeal to PTSD.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  

Thus, the Board will broadly characterize the Veteran's claim as one for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a major affective disorder, and a generalized anxiety disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VCAA Notice-  As an initial matter, the Board notes that the Veteran has not received proper notification of the requirements for a claim of entitlement to service connection for PTSD based on in-service personal assault. 

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged sexual assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.   

As the Veteran has not been provided with this VCAA notice during the pendency of this appeal, a remand is required for the AMC/RO to provide the Veteran with a specific VCAA notice letter necessary for PTSD cases based on in-service personal assault or harassment.  

VA Examination-  The Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, a major affective disorder, and a generalized anxiety disorder, is based on various stressors, including allegations of personal assault in service.  Specifically, the Veteran has asserted that  (1) he was sexually assaulted by a superior officer just prior to being sent to signal corps school in New Jersey  [personnel records show that the Veteran arrived at Ft. Monmouth, New Jersey on November 3, 1962] and (2) being pulled out of basic training early and told to pack up and wait on "stand-by" for departure to Cuba [during the Cuban Missile Crisis] where a thousand people were dying each day; this "stand-by" lasted about 4 days, he was then told he would be shipping out to Ft. Monmouth. See September 2009 statement.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the laws and regulations outlined above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 - 39852 (July 13, 2010).  

As noted above, one of the claimed stressors relates to being pulled out of basic training early and told to wait in "stand-by" mode for a potential trip to Cuba during the Cuban Missile Crisis in October 1982.  See BVA Hearing T. at 4.  The Board observes that there is no evidence the Veteran served in an area where he would have been exposed to "hostile military or terrorist activity," nor does the Veteran contend that he had war exposure.  Rather, his fear was rooted in the possibility that he would be sent to Cuba.  The applicability of the revisions made to 38 C.F.R. § 3.304(f) are therefore questionable.

With respect to the Veteran's assertions of a personal assault, the Board notes that the Veteran's service treatment records do not demonstrate treatment for, or complaints associated with psychiatric problems.  There is also no clear indication in the Veteran's personnel records that a personal assault occurred.  The Board has considered the Veteran's complaints of having frequent trouble sleeping in a report of history completed in June 1965, at time of separation.

The Veteran testified at his BVA Hearing that he did not let the sexual assault affect his job performance.  See BVA Hearing Transcript (T.) at 10.  He testified that he self-medicated with alcohol.  See Id. at 11.

The Veteran's uncorroborated testimony, with respect to his personal assault is not sufficient to verify the stressor set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  The relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2011).

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 

Evidence of behavior changes following the claimed assault(s) is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  

In this regard, the Board notes that an April 2009 VA treating psychiatrist appears to relate the Veteran's diagnosed PTSD to the alleged military sexual trauma.  She noted that the Veteran initially presented with symptoms of anxiety and depression but when his sexual trauma was revealed, it helped to clarify his diagnosis of PTSD. She noted that given the private nature of the sexual trauma, he is not likely to have talked to many providers or nurses about his sexual trauma.  The Board finds the April 2009 treatment record is an "indication" that his disorder may be associated with service, but that there is insufficient competent evidence on file for the VA to make a decision on the claim.  More importantly, the Board is unclear as to the examiner's basis for her belief that the military sexual trauma had been substantiated.

Based on the above, the Board finds that the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, an opinion should be rendered as to whether the Veteran's acquired psychiatric disorder is related to any other incident of service. 

VA Treatment Records-  The claims file reflects that the Veteran has received medical treatment from the Houma Mental Health Clinic and the Southeast Louisiana Veterans Health Care System.  The claims file only includes treatment records from these facilities dated up to April 2009.  The Veteran also indicated in a statement received in March 2008 that he had also received treatment at the VA hospital in Houston, Texas.  Treatment records from this facility have not yet been obtained. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Other Records-  In December 2010 the Veteran submitted a list of 7 people, which included addresses, indicating that they had witnessesed his behavior and personality changes upon his release of active duty.  The Veteran should be informed to obtain and submit statements from these friends and family.  

Finally, the Board notes that the Veteran testified at his September 2011 BVA hearing that he was receiving Social Security benefits based on retirement.  See BVA Hearing T. at 22.  The Veteran did not indicate that there are Social Security Administration (SSA) records that would be pertinent to his claim.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the Veteran himself did not identify any SSA records that would be relevant to his claim, and it clear that his benefits are not related to disability, but are rather being received based on age.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to this claim, and further development is not warranted.

Manlincon -  The Board notes that the November 2008 rating decision additionally denied entitlement to service connection for arthritis, secondary to injury of the right great toe.  In his November 2009 notice of disagreement, the Veteran provided more information as to why he believes that his right toe disorder is related to service.  The Veteran's statements reflect disagreement with the November 2008 rating decision that denied his claim.

The Board finds that the November 2009 communication is a notice of disagreement as to the November 2008 rating decision.  See 38 C.F.R. § 20.201.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The notice letter should also addresses entitlement to service connection for an acquired psychiatric disorder.

2.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his acquired psychiatric disorder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds the AMC/RO must obtain the Veteran's treatment records from the Houma Mental Health Clinic and the Southeast Louisiana Veterans Health Care System since April 2009; and all treatment records from the VA hospital in Houston, Texas should additionally be obtained.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  The Veteran should be contacted and told to obtain letters of support from the people he listed in a December 2010 statement who can allegedly attest to his behavior and personality changes upon his release from active duty. 

4.  Following the development set forth in paragraphs 1 through 3 of this Remand, schedule the Veteran for a VA psychiatric examination.  Following an examination of the Veteran, review of the relevant service records and other evidence in the claims file, the psychiatrist is asked to opine whether it is at least as likely as not (a 50 percent probability of greater) that the Veteran's claimed in-service personal assault occurred.  

The examiner must also offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event, to include the personal assault (if it's believed to have occurred).

In so doing, the VA examiner should determine whether any claimed stressor is related to his fear of hostile military or terrorist activity.  Specific discussion should be made with regard to the Veteran's experiences concerning the Cuban Missile Crisis.  The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  If a diagnosis of PTSD is not rendered, the examiner should reconcile his opinion with the findings of the April 2009 VA clinical psychologist's opinion that diagnosed PTSD.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault or determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  


The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's alleged in-service stressors, which are found in written statements; 2) service treatment and personnel records; and 3) medical reports and statements of record.  

A complete rationale should be provided for all requested opinions.  If the psychiatrist finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

6.  A statement of the case, containing all applicable laws and regulations, on the issue of service connection for arthritis, secondary to injury of the right great toe must be issued.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


